Citation Nr: 1620739	
Decision Date: 05/23/16    Archive Date: 06/02/16

DOCKET NO.  08-30 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to August 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge. A transcript has been procured and is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that his current gastrointestinal disorder is related to service or an incident of service. Service treatment records record occasional treatment for a gastrointestinal disorder. In a June 1994 service treatment record, a service examiner diagnosed acute gastroenteritis. In a June 1995 service treatment record, a VA examiner diagnosed gastroenteritis and an upper gastrointestinal bleed. Post-service treatment records indicate a 2007 instance of surgical treatment for diagnosed diverticulitis. The Veteran has made several statements suggesting that the service examiners erred in diagnosing acute gastroenteritis, rather than diverticulitis, during service. 

In a June 2013 VA medical examination report, a VA examiner reported reviewing the claims file, interviewing the Veteran, and performing an examination. Having done so, the examiner stated that the Veteran's current gastrointestinal disorder was less likely than not related to service, to include the in-service acute gastroenteritis.  In explaining this opinion, the examiner wrote that the Veteran's in-service episodes of gastroenteritis were not of a chronic nature, and occurred for brief episodes with a variety of other symptoms which would support a viral etiology. The examiner stated that there were no abdominal examination findings of an "acute abdomen" during military service exams. The examiner stated that an "acute abdomen" was noted post-service in 2007, when examiners diagnosed with a perforated diverticulitis and blockage, and performed immediate surgery. The examiner indicated that the in-service upper gastrointestinal bleed in 1995 was associated with a diagnosis of gastroenteritis, but stated that there was no evidence of an acute abdomen on examination, or evidence of lower gastrointestinal bleeding "which would be seen in diverticulitis or [upper gastrointestinal] bleeding." The Board notes that the examiner's statement, indicating that there was no evidence of upper gastrointestinal bleeding in 1995, requires clarification in light of the upper gastrointestinal bleeding diagnosis from that time. A remand is necessary so that the examiner may clarify the opinion. In addition, the Veteran has submitted statements and internet articles that he contends shows that he had an undiagnosed diverticulitis during service. The examiner should review these materials and note them in the opinion.  

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who provided treatment for the Veteran's gastrointestinal disorder. After securing the necessary releases, attempt to obtain all copies of pertinent treatment records identified by the Veteran that are not currently of record.

2.  Thereafter, provide the claims file to the author of the June 2013 VA medical examination report for a clarification of the earlier opinion regarding the etiology of any gastrointestinal disorder. If the June 2013 VA examiner is unavailable, request that another qualified medical examiner review the record and provide the requested opinion. If the examiner determines that a physical examination is necessary, it should be scheduled.

After a review of the evidence, the examiner should specifically offer an opinion as to whether the Veteran's claimed gastrointestinal disorder at least as likely as not (i.e., probability of approximately 50 percent or greater) had its clinical onset in service or is otherwise related to service? 

In writing the opinion, the examiner should specifically note the June 1995 service treatment record, indicating treatment for diagnosed gastroenteritis and an upper gastrointestinal bleed. The examiner should also note that, in the June 2013 VA medical examination report, the examiner wrote that, in June 1994, there was no evidence of an acute abdomen on examination, or evidence of lower gastrointestinal bleeding "which would be seen in diverticulitis or [upper gastrointestinal] bleeding." The examiner is asked to clarify why she wrote that there was no evidence of upper gastrointestinal bleeding in June 1995 even though an examiner diagnosed that condition at that time. In addition, the examiner should clarify the meaning of the term "acute abdomen." The examiner should also specifically address the September 2013 statements and articles, submitted by the Veteran, suggesting that the gastroenteritis diagnosed during service was actually diverticulitis. 

A complete rationale should be provided for all opinions expressed. If the VA examiner finds that he or she must resort to speculation to render the requested opinion, he or she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3. Readjudicate the issue on appeal. If the benefit remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case and given an appropriate opportunity to respond. The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




